VASE LIEV U4 LO-ILo-rK UOCUMeNT 8S Filed 08/03/20 Page 1 of 20 PagelD #: 820

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-- xX

 

KASHMIR GILL,
Case No. 1:19-ev-04216 (LG) (PK)
Plaintiff,

— against —

JUS BROADCASTING CORP.;

JUS PUNJABI, LLC: JUS ONE CORP:
JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.

--- x

DEFENDANTS’ MEMORANUM IN OPPOSITION TO “PLAINTIFFS? [sic]
NOTICE OF MOTION FOR MORE SPECIFIC ANSWERS TO INTERROGATORIES
Wyss

AND RESPONSES TO DOCUMEN:

 

 

 

 

 

 

    

Defendants JUS Broadcasting Corp., JUS Punjabi, LLC, JUS One Corp., JUS

Broadcasting Corp PVT Ltd (collectively, the “JUS Entities") and Penny Sandhu respectfully

submit this memorandum in Opposition to the motion entitled “Plaintiffs* [sic] Notice of Motion

for More Specific Answers to Interrogatories and Responses to Document Demands” (the

“Motion”). Also accompanying this legal memorandum is the brief opposing declaration of
defendants’ attorney, Paul Batista (the “Batista Decl.”),

Preliminary Statement
As this memorandum will describe, the defendants’ existing interrogatory responses
(see Exhibit 1 to the Batista Decl.) are adequate, informative and sufficient. In an effort, however,

to address concerns that plaintiff Kashmir Gill (“Gill”) and his lawyer, the New Jersey attorney
VASE Lty-CV-U421L6-ILG-PK Document 85 Filed 08/03/20 Page 2 of 20 PagelD #: 821

Alan R. Ackerman, admitted Pro hac vice, have expressed, the accompanying declaration includes
as Exhibit 2 a supplemental response (the “Supplement”) as permitted by Fed. R. Civ. P. 26!

At the outset, it is important to emphasize that, as a whole, Gill's interrogatories,
while they misleadingly are numbered | through 24, in fact contain multiple subparts which, in
their totality, aggregate 38 separate questions. In effect, then, Gill posed 62 interrogatory
questions.

This overreach by Gill and his counsel? obviously implicates the explicit provisions
of Fed, R. Civ. P. 26. In relevant part, that rule, entitled “Discovery Scope and Limits,” provides:

[D]iscovery [must be] proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy,

the parties’ relative access to relevant information, the patties’ resources,

the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit , .

.. [See Fed. R. Civ. P. 26(b)(1).]

Likewise, and consistent with Fed. R. Civ, P. 26(b)(1), a related provision of the
rules states that the Court on its “own must limit the frequency or extent of discovery otherwise
allowed by these rules or by local rule if it determines that: (i) the discovery Sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive ... .” See Fed. R. Ciy, P, 26{c).

 

' At the outsel, in order to place discovery in this litigation in context, Gill has never provided a single
document in response to defendants’ document demand served in early June 2020 and he has not committed
fo appear for deposition d uly scheduled for August 20, 2020. Further underscoring the blatant disparity in
discovery cooperation, the JUS Entities long ago produced as many as one thousand pages of documents
in response to Gill’s document demand. Thus, with respéct to that branch of Gill’s Motion that conclusorily
and abstractly complains about an allegedly deficient production of documents, defendants’ position is
simple, straightforward and requires no elaboration, They have produced approximately 1,000 pages of
responsive documents that are in their possession, custody and control. In addition, of course, this Court
has ordered defendants’ accountant ~ who is also Gill’s accountant — to produce in response to a hon-party
subpoena and subject to a confi dentiality order al! of defendants’ financial documents, including tax returns,

? It is not clear why it is only Ackerman, whose status is on a8 pro hac vice basis only, has elected to conduct
“very aspect of this litigation on his own to the exclusion of Steven A. Jayson, a New York lawyer admitted
to practice in this Court whose on ly role has been to sponsor Ackerman’s pro hac vice application. Jayson,
whose direct participation in this case js essential to ensure the propriety of Ackerman’s conduct has
literally signed no pleadings and nod iscovery demands and participated in no aspect of this case.
Vase L1gCV-U42Lo-ILG-PK Document 85 Filed 08/03/20 Page 3 of 20 PagelD #: 822

Each of these factors weighs in favor of denial of the Motion. First, Gill’s essential
claim in his prolix, almost two hundred paragraph First Amended Complaint (the “Complaint”) is
that from in or about 2010 through 2017 he transferred in excess of $2 million defendants.) In the
terms of Fed. R. Civ. P, 26( b)(1), Gill, who is a successful owner and executive in the oil industry,
is In a position to all ege how much in funds he contends he transferred to defendants, when he did
80, and the alleged purposes of any transfers. As Fed. R. Civ, P. 26(b) expresses. Gill has full
“access to relevant information” although there is no basis to conclude at this Stage of the action
that “information” Gill claims to have is accurate or admissible.

Second, in terms of the same tule, Gill's “resources” are immensely more
significant than defendants’ resources,

Specific Issues Re arding the Responses to Interrogatories

    

(1) Interrogatory No, 1
Interrogatory No. 1 is as follows:

Identify all persons who have, claim to have, or believe may have
knowledge, documents, or information relating to any fact alleged in the
pleadings (as defined in Federal Rule Civil Procedure 7(a)) filed in this
action, or any fact underlying the subject matter of this action.

In responding to Interrogatory No. 1, defendants interposed an entirely appropriate
Objection, which stated as follows: “Defendants object to this Interrogatory on the grounds that,
as. framed, (1) it is overly broad, (2) it is unduly burdensome, (3) it is ambiguous, and (4) it is

impossible to answer as framed since, inter alia, it is inconceivable that defendants could ever

“Tt is important to emphasize that Gill extrapolates from these alleged transfers the self-contradictory
notions that the transfers of funds were “loans” to defendants or “investments” in the JUS Entities that
Somehow entitled him to an equity ownership interest in fifty percent or more of the JUS Entities. It is a
fact, however, that, among other things, Gill has not identified or produced a single document that is a
Promissory note, a loan agreement, a share certificate, a membership certificate in any limited liability
company, a UCC-financing Statement, a partnership agreement, an Operating agreement or any other
document that would qualify as evidence of a “loan,” an “investment” or any type of equity or lender
position.
3
Sey UY TR AUTO IN WUUUITIEML OD FileU US/US/ZU > Page 4 of Z0 PagelD #: 823

have information as to anyone who ‘claims’ to have ‘knowledge, documents or information’ of
events. Defendants stress that the purpose of *Interrogatories’ is to elicit Jacts, not guesses,
suppositions or speculation.” See Exhibit 1 to Batista Decl.

While defendants adhere to that Objection to Interrogatory No. 1, the Supplement
(see Batista Decl., Exhibit 2) adds the name of Ms. Sandhu’s daughter, Aashmeeta Yogiraj,
defendants’ Director of Marketing and Network Distribution,

(ii) Interrogatory No, 2

Interrogatory No. 2 is as follows:

Describe in detail the nature and substance of the knowledge,
documents, or information that you believe the person(s) identified in
response to Interrogatory No. | may have.

Defendants appropriately objected to Interrogatory No. 2 in its entirety,
asserting: “Defendants object to Interrogatory No. 2 on the grounds that, as framed, (1) it
is overly broad, (2) it is burdensome, (3) it is ambiguous, (4) it is impossible to answer as
framed, and (5) it purports to require defendants to engage in guesswork and speculation.
See also the Objection to Interrogatory No. 1, supra,”

Although defendants adhere to this Objection to Interrogatory No. 2 in full,
their Supplement (see Batista Decl., Exhibit 2) does advance as extensive a response as
possible notwithstanding the inherently speculative nature of the interrogatory, In
substance, the response appearing in the Supplement will be as follows:

1, Plaintiff Gill met repeated Cag a cs IT lay

aw .: her from in or about 2010 through in or about 2018, when she learned
for the first time that he had made a repeated practice of surreptitiously and without her

permission recording their conversations, ‘They had hundreds of discussions, none of which

4
VYUVUINIGIIL OW FHCUUOIUGIZU Fage > OT ZU KagelD #: 824

Wt mem Eke POOR

Se Seer

Ms. Sandhu recorded, They exchanged emails and electronic messages, all of which

defendants have produced to the extent they are in defendants? custody, possession and

control, while Gill has produced no documents at all, Rae

  

2. As to Ron Bapat (“Bapat”), he has served as the accountant to

defendants and to Gill and entities Gill controls. Bapat, who either has produced or is in
the process of producing defendants’ confidential financial information pursuant to a non-
party subpoena and Confidentiality Order, knows precisely what information defendants
have provided to him.
3. Ms. Sandhu, to the best of her present recollection, had so many
conversations and communications for a period of approximately eight years with Gill,
that her only clear recollection is
that she always rejected Gill’s fequests and suggestions that he be given an equity or
partnership or any other type of proprietary interest in any of the JUS Entities,
4, Bikram Gill is, upon information and belief, Gill’s brother and
business partner, Defendants have no reliable “knowledge” or “information” of what, if

anything, Bikram Gill may know
ESS PAT USELOUL-PEK LOCUMeNt 85 Filed 08/03/20 Page 6 of 20 PagelD #: 825

5. Bindu Gill is, upon information and belief, Gill’s wife. Defendants

have no basis for speculating as to what Bindu Gill may know

   
 

6. Karam Dahiya ( “Dahiya”) is a New York lawyer who had frequent

contact with Ms. Sandhu and Gill. Defendants have no reliable current information as to
what knowledge or information Dahiya may possess, except that he has over the last several
years from time to time exerted pressure on defendants to “settle” with Gil] by capitulating
to Gill’s demands,

te Aashmeeta Yogiraj, who is Ms. Sandhu’s daughter and an employee
of the JUS Entities, has information that Ms. Sandhu hever intended or proposed to give
Gill any ownership, equity, or partnership interest in any of the JUS Entities.
(tii) Interrogatory No. 3

Interrogatory No. 3 states as follows:

identify all persons with whom you have had any
communication about the Plaintiff's allegations that he is or is not a
partner or loaned or advanced monies to you on behalf of the
Defendant Entities,

Defendants adhere to their Objection to Interrogatory No. 3, yet they are
supplementing their response (see Batista Decl., Exhibit 2) essentially as follows:

Plaintiff Kashmir Gill has had communications with Ms.
Sandhu regarding Gill’s desire to become a “partner” of Ms. Sandhu.
She has repeatedly made it clear that she would never consent to Gill’s
partnership demands,

In addition, Gill and Ms. Sandhu from in or about 20 10 to in or
about 2018 communicated about Gill’s transfers of funds and Ms.
Sandhu’s return of some of those funds and her wish to return
additional funds, which Gill refused to accept.

6
VULUIICHLOD rieu volus/ZU Page / OT ZU Fagelb #: 826

We ee OW OU LT

Moreover, Ms. Sandhu has had confidential attorney-client
communications with defendants’ counsel regarding the subject. to
which Interrogatory No. 3 refers,

(iv) Interrogatory.No, 4
Interrogatory No. 4 states as follows:

Set forth all facts which support your contention in the 2nd
Affirmative Defense that Plaintiff's claims are barred by the Statute
of Limitations.

Defendants adhere to their Objection to Interrogatory No. 4, That Objection
states: “Defendants object to Interrogatory No. 4 on the grounds that, as framed, it calls for
legal conclusions, not facts.”

However, defendants are supplementing their response to Interrogatory No.
4 substantially as follows:

Subject to the foregoing Objection, plaintiff Gill voluntarily
elected over a period of many years beginning in or about 2010 to
extend non-refundable gifts and contributions of cash and funds to

defendants None of those gifts and
contributions was evidence by any purchase-and-sale agreement,

any security interest, or any loan document, stock certificate, written
contract or membership. agreement, or any legally cognizable basis
conferring on plaintiff (i) any right to insist on return of the gifts and
contributions or (ii) to advance any of hisdqyiiie, claims to any
Ownership, equity or other interest in the JUS Punjabi Entities or their
assets. cg

 
 
  

          

Moreover, defendants note that Gill’s ambiguous complaint
does not make precisely clear what causes of action he is advancing.
Giving Gill’s complaint the benefit of the doubt, his claims would
appear to be controlled by the limitations period of six years for which
CPLR §213 provides with respect to actions for which limitations
periods are “not otherwise provided for, on contract, or based on
fraud.” Since Gill’s action was not commenced until January 2019 in
the District of New J ersey, the application of the CPLR precludes

7
VASE LLo-CV-U42Z10-ILG-PK Document 85 Filed 08/03/20 Page 8 of 20 PagelD #: 827

Claims (to the extent Gill has any cognizable claims) that pre-date 6
years before January 2019,

(v) Interrogatory No. 5
The Objection and Response to Interrogatory No. 5 are and remain appropriate,
Interrogatory No. 5 states as follows:

Describe in detail all facts supporting your contention that Plaintiff
is not and has never been a partner and did not advance or loan any money
to you, as set forth in the Amended Complaint.

Defendants adhere to the legitimacy and propriety of their original responses to
Interrogatory No. 5, which are as follows:

OBJECTION TO INTERROGATORY NO. 5: Defendants
object to Interrogatory No. 5 on the grounds that, as framed, it (1) is overly
broad, (2) it is burdensome, (3) it is ambiguous, and (4) it is impossible to
answer as framed,

RESPONSE TO INTERROGATORY NO. 5: Subject to the
foregoing Objection, plaintiff (1) never obtained any cognizable ownership
interest in any one of the JUS Punjabi Entities, (ii) never was given a legally

Moreover, plaintiff never loaned or advanced funds to purchase or
acquire or otherwise obtain any legally enforceable interest in the JUS
Punjabi Entities or any property interest, tangible or intangible, in the JUS
Punjabi Entities or their tangible or intangible possessions, including,
without limitation, their intellectual pro :

  
 
 

   
 
  

(vi) Interrogatory No. 6
Interrogatory No. 6, which in addition to its text contains six subparts, states as follows:

INTERROGATORY NO. 6: Identify all chat rooms, blogs, online
forums, or social media or networking websites, applications, Services,

sharing, photograph sharing, blogging, messaging, or ephemeral
messaging) on which you have posted, sent, or received content (including

8
HE RA UV USELUTILNM AN LUCUNIETILGD FEA UB/US/ZU Page 9 of 20 PagelD #: 828

but not limited to photographs, videos, messages, comments, or “likes”)
relating to Kashmir Gill or any activity undertaken by him on behalf of the
defendant entities as set forth in the Amended Complaint. For each item you
identify, list:

a. The name of the website, application, service, software, or platform.

b. If applicable, the website address.

¢. The name(s) of the account holder(s).

d. The user name(s) or handle(s) for the account.

e. The mail] address(es) associated with the account, if any.

Defendants fully and adequately stated Objections to Interrogatory No. 6 and in
addition answered the interrogatory. Their response was and remains (see Batista Decl., Exhibit 2):

OBJECTION TO INTERROGATORY NO. 6: Defendants
object to Interrogatory No. 5 on the grounds that, as framed, it (1) is overly
broad, (2) it is burdensome, (3) it is ambiguous, (4) it is incomprehensible,
and (5) it is impossible to answer as f ramed,

RESPONSE TO INTERROGATORY NO. 6: Subject to the
foregoing Objection. defendants never made use of any medium mentioning
or depicting Gill as having any role, function or any activity relating to, or
for the benefit of, or on behalf of, the JUS Punjabi Entities or Ms. Sandu.

(vit) Interrogatory No. 7
Interrogatory No. 7 states:

Set forth any and all changes in format, composition or text to the Jus
broadcasting [sc] website which, in any way, relates to the inclusion or deletion
of references to Plaintiff, his work or efforts on behalf of the Defendant Entities,
describe [sic] in detail:

a. Any changes you have made to the account or profile information in the
last five years, including but not limited to any change in any News & Press or
Events on the Jus Broadcasting website.

b. All content that may have contained or generated daia or information
about Kashmir Gill, including but not limited to messages, photographs, videos,
posts, comments, or “likes,” that has [sic] been deleted or otherwise removed,
whether manually or automatically, five years,

¢. The automatic retention and/or automatic deletion settings in place on
the account for content or data from 2010 through the present date.

d. Any circumstances in which content or data was manually deleted from
the Jus Broadcasting Website from 2014 through the present date, including when
and why the content or data was deleted.

9
VeAde LLUCVU4ZLO-ILG-hK Document 85 Filed 08/03/20 Page 10 of 20 PagelD #: 829

Defendants interposed an Objection and Response to interrogatory No. 7 which
were wholly sufficient: they are as follows:

OBJECTION TO INT ERROGATORY NO. 7: Defendants
object to Interrogatory No. 7 on the grounds that, as framed, it (1) is overly
broad, (2) it is unduly burdensome, (3) it is ambiguous, (4) it is impossible
to answer as framed, (5) it is incomprehensible, and (6) it is not reasonably
calculated to lead to the discovery of admissible evidence. .

RESPONSE TO INTERROGATORY NO. 7: Subject to the
foregoing Objections, defendants had no use for, and no reason to make use
of, and did not make use of, data or information about Gill.

(viii) Interrogatory No. 8
Interrogatory No. 8 is as follows:

INTERROGATORY NO. 8 Identify all workplace collaboration
severs [sic} and/or cloud based storage or tools or ephemeral messaging
applications, and all associated data and metadata that you use that contain, may
have contained, or may generate data or information about Plaintiff. For each tool
you identify, lisr:

a. The name(s) of the account holder(s) for any account that contains, may
have contained, or may generate data or information about Plaintiff, the monies
which he transferred to the Defendant Entities or Sandhu, or any references to
Plaintiff as an employee, advisor. officer or director of the Defendant Entities,

b. The user name(s) or handle(s) for any account associated with the tool
that contains, may have contained, or may generate data ot information about the
Plaintiff.

¢. The email address(es) used in connection with any account associated
with the tool that contains, may have contained, or may generate data or
information about Plaintiff.

d. The date on which you began using the tool that contains, may have

contained, or may generate data or information about the Plaintiff,

©. A description of the automatic retention and/or automatic deletion
settings in place for the teol from 2015 through the present date.

f, Any circumstances in which content or data was manually deleted from
the tool from 2015 through the present date, including when and why the content
or data was deleted,

Defendants objected to Interrogatory No. 8 on the grounds that “(1) it is overly

broad, (2) it is unduly burdensome, (3) it is ambiguous, (4) it is impossible to answer as framed,

10
VASE LIV UAELOILIS-FIR WOCUMeNT 8S Filed U8/U3/2Z0 Page 11 of 20 PageiD #: 830

(5) it is incomprehensible, and (6) it is not reasonably calculated to lead to the discovery of
admissible evidence.”

While defendants adhere to the propriety of that Objection to Interrogatory No. 8,
defendants’ Supplement (see Batista Decl., Exhibit 2) will provide substantially as follows:

1. Gill was never, contrary to the statement in Interrogatory No. 8,
“an employee, advisor, or officer of Defendant Entities...”

2. Defendants are unaware of, and have no information regarding,
“workplace collaboration severs [sic] and/or cloud based storage or tools
or ephemeral messaging applications and metadata that you use that
contain, may have contained or may generate data or information
about {Gill].”

3. Nor do defendants have any information regarding any of
the items to which subparts (a) through (f) oF Interrogatory No. 8 refer.

(ix) Interrogatory No. 9
Interrogatory No. 9 states:
Attached to these interrogatories as Exhibit A is a schedule of all
monies paid by Kashmir Gill to Penny Sandhu, indi vidually or in behalf of
any of the Defendant Entities.

a. Do you acknowledg[ing] receiving any or all sums of
money set forth on the attached schedule? If so, into which account was
each of the transfers deposited? If not, identify each amount which
Defendants claim was not received from Plaintiff.

b, Was each transfer of funds listed in any of the
financial ledgers or records [sic] the Defendant Entities or Sandhu
individually? If so, identify how each transfer was categorized,

Without characterizing funds transferred by Gill as anything other than non-
refundable gifts or contributions, defendants’ Supplement will deny the accuracy of Gill’s Exhibit
A and identify the following information regarding the history, to the extent information is

currently available to defendants, regarding funds transfers among Gill, the JUS Entities and Ms.

Sandhu.

il
MAE RON UTE LULA WUGUIHEHLOD PieU UO/US/ZU FAge LZ OT ZU Pagel #: 831

9/15/10
3/25/1 I
10/18/11
1221
6/21/12
6/23/12
TA3/12
7/18/12
8/5/12
8/10/12
8/14/12
8/27/12
9/4/12
(24/12
11/5/12
12/28/12
1/10/13
3/28/13
5/8/13
10/14/13
6/14

3/26/14

 

Transfer

$25,000 from or on behalf of Gill to defendants
$25,000 returned to Gill by defendants
$31,000 from Gill to defendants
$400,000 from Gill to defendants
$19,000 from Gill to defendants
$9,500 from Gill to defendants
315.000 from Gill to defendants
$15,000 from Gill to defendants
$32,798 from Gill to defendants"
$15,000 from Gill to defendants
$25.000 from Gill to defendants
430,000 from Gill to defendants
$10,000 from Gill to defendants
320,000 from Gill to defendants
$10,000 from Gill to defendants
$10,000 from Gill to defendants
$56,000 from Gill to defendants
$100,000 from Gill to defendants
£30,000 from Gill to defendants
$100,000 from Gill to defendants
$60,000 from Gill to defendants

$30,000 from Gill to defendants

* This entire amount was promptly refunded by defendants to Gill,

12
Case L:19-cv-U4216-ILG-PK Document 85 Filed 08/03/20 Page 13 of 20 PagelD #: 832

2/21/17 $100,000 from Gill to defendants
5/13/17 $40,000 from Gill to defendants
9/26/17 $42,000 from Gill to defendants®
12/1/17 $20,000 from Gill to defendants®

 

(x) Interrogatory No. 10

Interrogatory No. 10 states:

Did defendants execute any promissory notes evidencing any
monies due and owner [sic] to Plaintiff? If so, set forth the repayment
terms of each promissory note and the interest rate.

Defendants objected to Interrogatory No. 10 but responded to it. In their
Supplement (see Batista Decl., Exhibit 2), defendants will state substantially as follows:

Defendants never executed any promissory notes to Gill, who
hever suggested such notes because he knew that any funds at issue
were not loans or financing but that they were non-refundable gifts
and contributions Gill voluntarily made

Moreover, there were occasions when Ms. Sandhu volunteered
to return the gifts. Gill consistently refused Ms. Sandhu's offers to
voluntary return of the gifts.

(xi) Interrogatory No. |]

Interrogatory No. 11 states:

* Defendants returned this amount to Gill in full in October 2017.

° This amount was returned by defendants to Gill on or about December 27, 2017,
13
Vase 119-Cv-U4216-iLG-PK Document 85 Filed 08/03/20 Page 14 of 20 PagelD #: 833

Did any defendant repay any transfers of money or loans from
Plaintiff? If so, set forth the date and amount of each payment and
identify the loan for which the pay was tendered.

In their Supplement, defendants, without waiving their position that funds
transferred by Gill were non-relundable gifts or contributions, will state substantially as
follows:

Without waiving their position that funds transferred by Gill
were non-refundable gifts or contributions, defendants returned
$25,000 to Gill on or about March 25, 20] | ; $32,798.00 to Gill on or
about August 10, 2017: $32,000 te Gill on or about September 21,
2017; $10,000 to Gill on or about September 26, 2017; $20,000 to Gill
on or about December 1, 2017: $206,000 to Gill on or about April 10,
2014; $100,000 to Gill on or about April 10, 2014: and $44,000 to
Gill on or about May 29, 2014,

(xii) Interrogator): No. 12
Interrogatory No. 12 states:
For each payment tendered in the preceding interrogatory, date
[sic] any defendant entity deduct the interest portion of the payments
on its books and records. If SO, attach a copy of any form 1099 issues

to Plaintiff documenting the portion of the payment representing
interest on the loan.

In their Supplement, defendants have clarified their Objection and Response
to Interrogatory No. 12. F, irst, the Objection will make clear that funds transferred by Gill
were not loans and were in fact gifts or charitable contributions.

Second. the Supplement responds to Interrogatory No. 12 by making it clear
that funds returned to Gill by defendants as indicated in the Response to Interrogatory 11
were for principal amounts only and did not include interest since there were no loans and
no interest-bearing requirements, F urthermore. defendants did not issue Forms 1099 to

Gill.

14
VOT LAIMUVUFZLO-ILG-PK LOCUMENT 8S Filed 08/03/20 Page 15 of 20 PagelD #: 834

(xiii) /nterrogatory No. 13

Interrogatory No, 13 states:

Did any of the Defendant Entities or Sandhu have the financial
ability to pay any of the loans from Plaintiff? If so, set forth, with
accompanying financial records, of the Defendant Entities financial
ability to repay the loans.

Defendants’ Supplement to Interrogatory No. 13 will state in Substance that
defendants had the ability to return to Gill non-refundable gifts and contributions that are
identified in the Supplement responses to Interrogatories No. 9 and 11.

(xiv) Interrogatory No. 14

Interrogaiory No. 14 states:

Did Plaintiff request repayment ofits [sic] loans? If so, set forth

all dates when Plaintiff tequested repayment of the loan and
Defendants’ response. If in writing, attach a copy of those answers,

Defendants’ Supplement States, in substance, that Gill never requested
repayment of the so-called “loans” until this action was filed in 2019, Moreover, there had

been, prior to the filing of this action, a confidential settlement discussion among counsel,

   

Gill and Ms. Sandhu. Among other things, Ms. Sandhu,

 

(xv) Interrogatory No. 15

Interrogatory No. 15 reads as follows and defendants’ Objections and

Response to the interrogatory are as follows:

INTERROGATORY NO. 15: Did any of the Defendant entities
or Sandhu, or their authorized agents, servants or employees represent to
Plaintiff that any or all transfers of money would be treated as an investment
in any or all of the Defendant entities? If so, when did Defendants or their

15
VASE LIEV UFZLO-IL-FK LOCUMENT 8S Filed U8/03/20 Page 16 of 20 PagelD #: 835

authorized agents servants or employees express this statement to Plaintiff?
If in writing, attach a copy to your answers to interrogatories. If oral, set
forth the date of the statement, who was present and what was said by each
person present.

OBJECTION TO INTERROGATORY NO, 15:
Defendants object to Interrogatory No, 15 on the grounds that, as
frames, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 15: Subject to
the foregoing Objection, never, since defendants always made it clear
to Gill that none of the non-refundable gifts and contributions he made
would ever be treated as an “investment” and were no “an
investment” (see Interrogatory No. 15) in the JUS Punjabi Entities.

Defendants adhere to the adequacy and propriety of the stated Objection to
Interrogatory No. 15 and the Response.
(xvi) Interrogatory No. 16

Interrogatory No. 16 states:

Did any of the Defendant Entities or Sandhu, or their authorized
agents, servants or employees represent to Plaintiff that their attorneys were
in the process of preparing legal documents setting forth that Plaintiff was
a stockholder/member of any or all of the Defendant Entities? If so, when
did Defendants or their authorized agents, servants or employees express
this statement to Plaintiff? If in writing, attach a copy to your answers to
interrogatories. Lf oral, set forth the date of the statement, who was present
and what was said by each person present,

Defendants’ Supplement will clarify the existing response by stating, in
effect:

Defendants never advised Gill that defendants’ attorneys or
representatives were in the process of preparing or preparing legal
documents setting forth that Gill was a stockholder or member of any
of the JUS Punjabi Entities. Nor did defendants direct anyone to
prepare partnership or any other documents relating to any partnership
or other equity or management interest.

(vii) Interrogatory No. 17

16
VEE LAI UWWUSELUTILIAPIN LULUINEML OD Fed UB/US/ZU Page 1/ ot ZU PagelD #: 836

Interrogatory No. 17 states:

INTERROGATORY NO. 17. If the answer to the preceding
interrogatory is in the negative, did any of the defendant entities or Sandhu,
or their authorized agents, servants or employees, represented [sic] to
Plaintiff that any or all of the transfers of monies would be treated as loans
and repaid in a timely fashion? If So, when did Defendants or their
authorized agents, servants or employees express this Statement to Plaintiff?
If in writing, attach a copy to your answers to interrogatories. If oral, set
forth the date of the Statement, who was present and what was said by each
person present,

In their Supplement, defendants will preserve the existing Objection but will clarify
the Response to reiterate that funds advanced by Gill were not loans, were not evidenced by
documents, and imposed no e-payment obligations on defendants.

(xviii) Interrogatory No. 18

Interrogatory No. 18 states, as do the Objection and Response to Interrogatory No.

18, as follows:

INTERROGATORY NO, 18. Where [sic] any of the Defendant
entities in a week [sic] fiscal financial condition as a result of which any or
all of the Defendant Entities or Sandhu was unable to repay the loans from
Plaintiff?? If not, why did any of the Defendant Entities or Sandhu fail to
repay the loans?

OBJECTION TO INTERROGATORY NO. 18: Defendants
object to Interrogatory No. 18 on the grounds that, as framed, it ( 1) is overly
broad, (2) it is burdensome, (3) it is ambiguous, (4) it is impossible to
answer as framed,(5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to require disclosure of highly
confidential commercial information,

RESPONSE TO INTERROGATORY NO, 18: Subject to the
foregoing Objection, Gill never made any “loans” (see Interrogatory No.
18) to defendants. See also the Responses to Interrogatories Nos. 6, 7, 8, 9,
10, 11, 12, 13,14, 15,16, and 17, supra,
Defendants adhere to the adequacy and propriety of this response. In addition, the
Supplement will assert that defendants do not comprehend the meaning of the term “weak” and in

any event defendants voluntarily returned significant sums to Gill, as evidenced by the Responses

to Interrogatories 9 and 11, supra,
17
MIE de TUN OUFELUTILASOT RS WULUINEHL OD FHCU UGIUS<ZU Page 1% OF ZU PagelD #: 83/

(xvix) lnterrogatory No. 19
Interrogatory No. 19, the Objection to it, and the Response to it are as follows:

INTERROGATORY NO. 19. At paragraph 26 of the Amended
Complaint, Plaintiff alleges that Defendant Sandhu wrote “Partnership for
life, 03/03/2013” on a dollar bill and handed it to Plaintiff. Do you admit
writing this phrase and handing it to Plaintiff? If'so, what did you mean by
the phrase and what was its significance?

OBJECTION TO INTERROGATORY NO. 19: Defendants
object to Interrogatory No, 19 on the grounds that, as framed, it (1) is overly
broad, (2) it is burdensome, (3) it is ambiguous, (4) it is impossible to
answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of adinissible evidence.

RESPONSE TO INTERROGATORY NO. 19: Subject to the
foregoing Objection, the handwriting had ho meaning and no significance;

  
 

        

Defendants adhere to the sufficiency of the Objection and Response.

(xx) Interrogatery No. 20
Interrogatory No. 20, the Objection to it, and the Response to it are as follows:

INTERROGATORY NO. 20: At paragraph 50 of the Amended
Complaint, plaintiff alleges that defendant Sandhu requested that Kashmir
Gill write a short statement Stating that his long-term debt on the books of
Jus Punjabi LLC was converted to capital stock evidenced by a stock
certificate. Does defendant Sandhu acknowledge authoring that email and
sending it to plaintiff? What was the significance of this request and to
which entity did Defendant Sandhu direct that the statement be sent and for
what purpose?

OBJECTION TO I NTERROGATORY NO. 20: Defendants
object to Interrogatory No. 20 on the grounds that, as framed, it ( 1) is overly
broad, (2) it is burdensome, (3) it is ambiguous, and (4) it is impossible to
answer as framed.

RESPONSE TO INTERROGATORY NO, 20: Subject to the
foregoing Objection, it was Gill, not Ms. Sandhu, who made the request for
the “statement” identified in Interrogatory No. 20 because Gill claimed he
needed the statement to evade Gill’s own tax obligations,

 
        
    

in any event, no stock conversion ever took
place, no stock certificates were ever issued to Gill, and his demand for the

18
Vas LAICVUAZLO-ILG-PK Document 85 Filed 08/03/20 Page 19 of 20 PageiD #: 838

“statement” was part of his own fraudulent scheme to evade his own tax
obligations,

Defendants adhere to the Objection and the accuracy and sufficiency of the
Response.
(xxi) Interrogatory No. 2]

Interrogatory No. 21 and the Objection and Response to it are as follows:

INTERROGATORY NO. 21: Set forth all damages sustained by
any or all of the Defendant Entities and Sandhu arising from the filing of
the within action by Plaintiff. Please itemize each element of said damages,
how the amount was calculated.

OBJECTION TO INTERROGATORY NO, 21 : Defendants
object to Interrogatory No. 21 on the grounds that, as framed, it (1) is overly
broad, (2) it is burdensome. (3) it is ambiguous, and (4) it is impossible to
answer as framed.

RESPONSE TO INTERROGATORY NO. 21: Subject to the
foregoing Objection, defendants have incurred many thousands of dollars,
as yet undetermined, to contest Gill’s and his counsel’s frivolous, dilatory
and baseless litigation. Severe damage has been inflicted on defendants in
general by Gill, particularly his initial public assertion, which was totally
frivolous, that Ms. Sandhu was guilty of violations of [RICO].

Defendants adhere to the sufficiency of the Objection and Response to
Interrogatory No. 21.

(xxii) Interrogatory No, 22
interrogatory No. 22 and the Objection to it are as follows:

INTERROGATORY NO. 42. Did any of the Defendant Entities
apply for a secured or unsecured loan to any bank, private lender or financial
institution? If so, was the loan approved? If not, why not? Identified and
attach all financial records submitted it to said bank, private lender or
financial institution.

OBJECTION TO INTERROGATORY NO. 22: Defendants
abject to Interrogatory No. 22 on the grounds that, as framed, it (1) is overly
bread, (2) it is burdensome, (3) it is ambiguous, (4) it is impossible to
answer as framed, (5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to call for production of
confidential commercial information.

Defendants adhere to this Objection to Interrogatory No. 22.

19
wee eee ELUATE UUCUMENT SS Filed U8/03/20 Page 20 of 20 PagelD #: 839

Dated: New York, New York
July 31, 2020

PAUL BATISTA, P.C.

of [A
Paul Batista

Attorney for Defendants
JUS Broadcasting Corp.,
JUS Punjabi LLC, JUS One
Corp., JUS Broadcasting Corp.
PVT Ltd, and Penny Sandhu
26 Broadway, Suite 1900.
New York, New York 10004
(631) 377-0111
Batista007@aol.com
